Case 5:19-cv-01553-JLS-AS Document 43 Filed 07/23/20 Page 1 of 1 Page ID #:481




  1                                                                     JS-6
  2
  3
  4
  5                        UNITED STATES DISTRICT COURT
  6
  7                       CENTRAL DISTRICT OF CALIFORNIA

  8
      ERIC RUBERSON, an individual, KRISTINA )
  9   RUBERSON, an individual.               ) CASE NO.: 5:19-cv-01553-JLS-AS
                                               )
 10                                            )
                                               )
 11                                            )
                                 Plaintiff,    )
 12                                            ) Order
            vs.                                )
 13                                            )
                                               )
 14                                            )
      CMC REBAR WEST; and Does 1               )
 15   through 20 inclusive,                    )
                                               )
 16                                            )
                                               )
 17                                            )
                                Defendants.    )
 18                                            )
                                               )
 19                                            )
                                               )
 20                                            )
 21
      The Stipulation is approved. The entire action, including all claims and
 22
 23   counterclaims stated herein against all parties in the Third Amended Complaint, is
 24
      hereby dismissed with prejudice.
 25
 26   Dated: 7/23/2020                            JOSEPHINE L. STATON
                                                  ____________________________
                                                  Honorable Josephine L Staton
 27
                                                  United States District Judge
 28

                                           -1–
         _______________________________________________________________________
                                              Order
